        Case 1:20-cr-00499-SDG-JKL Document 1 Filed 12/16/20 Page 1 of 9

uR~9INAL
                                                                         FILED IN OPEN COURT
                                                                            u.S.D.C. Atlanta
                                                                                   -




                    IN THE UNITED STATES DISTRICT COURT    DEC 162020
                   FOR THE NORTHERN DISTRICT OF GEORGIAJAMES ~ Clerk
                             ATLANTA DIVISION             By:—~(J Depuly Clerk


     UNITED STATES OF AMERICA

            v.                                   Criminal Indictment

     RANDOLPH ANTHONY SCOTT,                     No.       $   20 C    49
     JR.


  THE GRAND JURY CHARGES THAT:

                                       Count One

     Beginning on a date unknown to the grand jury, but by no later than on or

  about May 25, 2019, and continuing through on or about March 21, 2020, in the

  Northern District of Georgia and elsewhere, the defendant, RANDOLPH

  ANTHONY SCOTT, JR., not being a licensed dealer of firearms within the

  meaning of Chapter 44 of Title 18 of the United States Code, did willfully engage

  in the business of dealing in firearms, all in violation of Title 18, United States

  Code, Section 922(a)(1)(A).

                             Counts Two through Twenty-Six

     On or about the date alleged in Column B below, in the Northern District of

  Georgia and elsewhere, the defendant, RANDOLPH ANTHONY SCOTT, JR.,

  knowingly made a false and fictitious written statement to a licensed dealer of

  firearms within the meaning of Chapter 44, Title 18, United States Code, as

  identified in Colunm C below, in connection with the acquisition of at least one
             Case 1:20-cr-00499-SDG-JKL Document 1 Filed 12/16/20 Page 2 of 9




      of the corresponding firearms described in Column D below, which statemei^

      was intended and likely to deceive the licensed dealer of firearms as to a fact]

      material to the lawfulness of the acquisition of said firearm(s) under Chapter 44,

      Title 18, United States Code; that is:


Column A         Column B          Column C                        Column D

  Count             Date           Federally                        Firearm(s)
                               Licensed Firearm
                                      Dealer

Two            05/25/2019      North Georgia             Cobra/ model CA380/ .380 caliber
                               Gun & Pawn                pistol
                                                         Cobra/ model Denali 380, .38Q caliber
                                                         pistol
                                                         Taurus/ model G2s/ 9mrn. pistol
Three          6/5/2019        X3 Firearms               Hi Point/ model 40SW/P/ .40 fcaliber
                                                         pistol
                                                         Hi Point/ model 45 ACP/P/ A•4B caliber
                                                         pistol
Four           06/8/2019       North Georgia             SCCY, model CPX-2/ 9mm pistol
                               Gun & Pawn                GSG/ Model Firefly/ .22 caliber pistol
Five           06/14/2019      Dahlonega Gold &          Taurus/ model G2C/ 9mm pis\ :ol
                               Pawn                      Canik55/ model TP-9SF/ 9mm| pistol
Sbc            06/25/2019     Dahlonega Gold &           Canik55/ model TP-9SF1/ 9m4i pistol
                              Pawn                       ATI/ model Omm/ 5.56 rifle
Seven          8/20/2019       Dahlonega Gold &          Remington Arms/ Model RP4p/,.45
                              Pawn                       caliber pistol
                                                         S&W/ model SD9VE/ 9mm. pistol
                                                                                pistol
                                                         RIA/ model VR60/12 gauge s]{iotgnn
Eight          8/22/2019      Appalachian Gun            Sig Saur/ model P250/ 9mm p stol
                               & Pawn
           Case 1:20-cr-00499-SDG-JKL Document 1 Filed 12/16/20 Page 3 of 9




Nine         8/23/2019     Dablonega Cold &     -   Smith & Wesson, model M&P, .45
                           Pawn                     caliber pistol
                                                -   Smith & Wesson, model SW4OVE, .40
                                                    caliber pistol
                                                -   ATI, model Nomad, 20 gauge
                                                    shotgun
                                                -   ATI, model Nomad, 12 gauge
                                                    shotgun
Ten          9/7/2019     Dahlonega Cold &      -   Ruger, model security, 9mm pistol,
                          Pawn                      serial number 381-48881
Eleven       11/23/2019   Dahlonega Cold &      -   Taurus, model856, .38 caliber revolver
                          Pawn                  -   Remington, model RP45, .45 caliber
                                                    pistol
                                                -   Taurus, model C2C, 9 mm pistol
                                                -   Smith & Wesson, model Bodyguard,
                                                    .380 caliber pistol
                                                -   HS Produkt, model XD4O, .40 caliber
                                                    pistol
                                                -   Smith & Wesson, model M&P 45
                                                    Shield, .45 caliber pistol
                                                -   TR Imports, model R217 Tactical, 12
                                                    gauge shotgun
Twelve       11/23/2019   Appalachian Cun       -   Smith & Wesson, model M&P9, 9mm
                          & Pawn                    pistol
                                                -   Taurus, model 856, .38 caliber
                                                    revolver
Thirteen     12/7/2019    Dahlonega Cold &      -   HS Produkt, model XDS, 9mm pistol
                          Pawn                  -   Taurus, model Spectrum, .380 caliber
                                                    pistol
                                                -   Taurus, model Spectrum, .380 caliber
                                                    pistol
                                                -   Taurus, model Spectrum, .380 caliber
                                                    pistol
                                                -   HS Produkt, model XD45, .45 caliber
                                                    pistol
                                                -   Smith & Wesson, model M&P9
                                                    Shield, 9mm pistol
                                                -   Clock, model l9Cen4, 9mm pistol
                                                -   Tisas, .45 caliber pistol
                                                -   HS Produkt, model XD9, 9mm pistol

                                          3
            Case 1:20-cr-00499-SDG-JKL Document 1 Filed 12/16/20 Page 4 of 9




Fourteen      12/18/2019    Dahionega Gold &     -   Mossberg, model 500A, 12 gauge
                            Pawn                     shotgun
                                                 -   Taurus, model, TH9C, 9mm pistol
Fifteen       12/18/2019   Rome Gun &            -   Armscor, model 206, .38 caliber
                           Pawn                      revolver
                                                 -   Taurus, model G2C, .40 caliber pistol
Sixteen       12/19/2019   Dahlonega Gold &      -   ATI, model Onmi Hybrid, 300 caliber
                           Pawn                      pistol
Seventeen     1/18/2020     Appalachian Gun      -   HS Produkt, model XDS, 9mm pistol
                            & Pawn               -   Taurus, model 856, .30 caliber
                                                     revolver
                                                 -   Taurus, model PT24/7 Pro, 9mm
                                                     pistol
                                                 -   Smith & Wesson, model SD9VE, 9mm
                                                     pistol
Eighteen      01/19/2020   North Georgia         -   Taurus, model 605, .357 caliber
                           Gun & Pawn                revolver
                                                 -   HS Produkt, model XD4O, .40 caliber
                                                     pistol
Nineteen      2/22/2020    Appalachian Gun       -   Springfield, model XDS, .45 caliber
                           & Pawn                    pistol
                                                 -   Taurus, model PT24/7, .45 caliber
                                                     pistol                            -



Twenty        2/22/2020    Dahionega Gold &      -   Taurus, model 605 Protector Poly,
                           Pawn                      .357 caliber revolver
                                                 -   Charter Arms, model Undercover, .38
                                                     caliber revolver
                                                 -   Glock, model 27 GEN3, .40 caliber
                                                     pistol
                                                 -   Taurus, model G2C, 9mm pistol
                                                 -   Taurus, model G2C, .40 caliber pistol
                                                 -   Glock, model 2OGEN4, 10mm pistol
                                                 -   Taurus, model G2C, 9mm pistol,
                                                 -   Taurus, model The Judge, 45/410
                                                     caliber_revolver_FU641981




                                             4
          Case 1:20-cr-00499-SDG-JKL Document 1 Filed 12/16/20 Page 5 of 9




Twenty-     3/7/2020     Dahlonega Gold &      -   Glock, model 22, .40 caliber pistol
one                      Pawn                  -   Smith & Wesson, model M&P 9C
                                               -   Glock, model 43, 9mm pistol
                                               -   Taurus, model 605 Protector Poly,
                                                   .357 caliber pistol
                                               -   SCCY, model CPX-1, 9mm pistol
                                               -   Taurus, model 856, .38 caliber
                                                   revolver
                                               -   Taurus, model G25, 9mm pistol
Twenty-     3/7/2020     Appalachian Gun       -   Glock, model G29Gen4, 10mm pistol
tWo                      & Pawn
Twenty-     3/7/2020     Rome Gun &            -   Glock, model 19, 9mm pistol
three                    Pawn                  -   Rohm, model RG1O, .22 caliber
                                                   revolver
                                               -   Taurus, model PT740 Lim, .40 caliber
                                                   pistol
                                               -   HS Produkt, model XDS Model 2, .45
                                                   caliber pistol
                                               -   Taurus, modelG2C, .40 caliber pistol
                                               -   FIE, .38 caliber revolver
                                               -   Taurus, model R351, .38 caliber
                                                   revolver
                                               -   RG, RG31, .32 caliber revolver
                                               -   Ruger, LCP, .380 caliber pistol
                                               -   SCCY, model CPX-3 TT .380 caliber
                                                   pistol
                                               -   SCCY, model CPX-3 TT .380 caliber
                                                   pistol
                                               -   HS Prosukt, 9mm pistol




                                           5
          Case 1:20-cr-00499-SDG-JKL Document 1 Filed 12/16/20 Page 6 of 9




Twenty-     3/21/2020    Dahionega Gold &      -   Sig Sauer, model P365, 9mm pistol
four                     Pawn                  -   Taurus, model Judge, .45/ .410 caliber
                                                   revolver
                                               -   Canik, model TP9SF One, 9mm pistol
                                               -   Taurus, model 856UL, .38 caliber
                                                   revolver
                                               -   Clock, model 43, 9mm pistol
                                               -   Smith & Wesson, model M&P45, .45
                                                   caliber pistol
                                               -   Taurus, model PT1911, .45 caliber
                                                   pistol
                                               -   Clock, model 27Gen4, .40 caliber
                                                   pistol
                                               -   Clock, model 22, .40 caliber pistol
                                               -   Bersa, model Thunder, .380 caliber
                                                   pistol
                                               -   Diamondback, model DB15, .556
                                                   caliber rifle
                                               -   Ruger, model Security 9, 9mm pistol
                                               -   Smith & Wesson, model Shield EZ,
                                                   .380 caliber pistol
                                               -   Ruger, Security 9, 9mm pistol
                                               -   Mossberg, model MC1SC, 9mm pistol
Twenty-     3/21/2020    Rome Gun &            -   Taurus, model Defender, .45/410
five                     Pawn                      caliber revolver
                                               -   Taurus, model 709, 9mm pistol
                                               -   Phoenix Arms, model HP22, .22
                                                   caliber pistol
                                               -   Phoenix Arms, model HP22, .22
                                                   caliber pistol
                                               -   Phoenix Arms, model HP22, .22
                                                   caliber pistol
                                               -   Phoenix Arms, model HP22, .22
                                                   caliber pistol
                                               -   Phoenix Arms, model HP22, .22
                                                   caliber pistol
                                               -   Sccy, model CPX2CBDE, 9mm pistol
                                               -   Sccy, model CPX2CBSG, 9mm pistol
                                               -   Sccy, model CPX2CBSB, 9mm pistol
                                               -   Cobra, model Big Bore, 9mm pistol
                                               -   Cobra, model Big Bore, 9mm pistol
                                         6
         Case 1:20-cr-00499-SDG-JKL Document 1 Filed 12/16/20 Page 7 of 9




Twenty-six   3/21/2020      Cherokee Gun &          -   Phoenix, model HP22A, .22 caliber
                            Pawn                        pistol
                                                    -   Springfield, model XDS9, 9mm pistol
                                                    -   Taurus, model 856, .38 caliber
                                                        revolver
                                                    -   Taurus, model 856, .38 caliber
                                                        revolver
                                                    -   Springfield, model XD9C, 9mm pistol
                                                    -   Remington, model 870, 12 gauge
  _______    ___________   ________________             shotgun
   in that the defendant, RANDOLPH ANTHONY SCOTT, JR., falsely represented

   that he was the actual buyer of said firearm(s) and was not purchasing the

   firearm(s) on behalf of another person when, as he then knew, he was not the

   true purchaser of the firearm(s), all in violation of Title 18, United States Code,

   Sections 922(a)(6) and 924(a)(2).

                                  Count Twenty-Seven

      On or about March 7, 2020, in the Northern District of Georgia and elsewhere,

   the defendant, RANDOLPH ANTHONY SCOTT, JR., did knowingly, with the

   intent to engage in conduct that constitutes a violation of Title 18, United States

   Code, Section 922(a) (1) (A), travel from New York to Georgia, and acquire a

  firearm in Georgia in furtherance of such purpose, all in violation of Title 18,

  United States Code, Section 924(n).

                                   Count Twenty-Eight

      On or about March 20, 2020, in the Northern District of Georgia and

   elsewhere, the defendant, RANDOLPH ANTHONY SCOTT, JR., did knowingly,


                                             7
      Case 1:20-cr-00499-SDG-JKL Document 1 Filed 12/16/20 Page 8 of 9




with the intent to engage in conduct that constitutes a violation of Title 18,

United States Code, Section 922(a)(1)(A), travel from New York to Georgia, and

acquire a firearm in Georgia in furtherance of such purpose, all in violation of

Title 18, United States Code, Section 924(n).

                               Forfeiture Provision

   Upon conviction of one or more of the offenses alleged in Counts One
through Twenty-Eight of this Indictment, the defendant, RANDOLPH

ANTHONY SCOTT, JR., shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 924(d) and Title 28, United States Code, Section
2461(c), any and all firearms and ammunition in involved in the offense.




                                          8
       Case 1:20-cr-00499-SDG-JKL Document 1 Filed 12/16/20 Page 9 of 9




   If, as a result of any act or omission of the defendant, any property subject to
forfeiture:

       (a) cannot be located upon the exercise of due diligence;
       (b) has been transferred or sold to, or deposited with, a third person;
       (c) has been placed beyond the jurisdiction of the Court;

       (d) has been substantially diminished in value; or
       (e) has been commingled with other property which cannot be subdivided
          without difficulty;
the United States intends, pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek
forfeiture of any other property of the defendants up to the value of the
forfeitable property.
                                          A                                      BILL




BYuNG     J.   PAK
  United States Attorney

(t~ ~t/        ~5C44C≠~
ERIN N. SIRIT~R
  Assistant United States Attorney
 Georgia Bar No. 152374

600 U.S. Courthouse
75 Ted Turner Drive SW
Aflanta, GA 30303
404-581-6000; Fax: 404-581-6181



                                          9
